          Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MARK MCKINLEY,

                                Plaintiff,

                        -v.-

    POLICE OFFICER JOHN DOE, Shield
    No. 947732; POLICE OFFICER JOHN
    DOE, working in the 9th Precinct;                         20 Civ. 3606 (KPF)
    POLICE OFFICER JOHN DOE, working
    special narcotics north; POLICE                         ORDER OF SERVICE
    OFFICER JOHN DOE, working special
    narcotics north; POLICE OFFICER JOHN
    DOE, working special narcotics north;
    NEW YORK CITY POLICE
    DEPARTMENT, 9TH PRECINCT; CITY
    OF NEW YORK,

                                Defendants.

KATHERINE POLK FAILLA, District Judge:

        Plaintiff Mark McKinley, currently incarcerated at Elmira Correctional

Facility, brings this pro se action under 42 U.S.C. § 1983, alleging that

Defendants violated his rights. By Order dated May 8, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1

                                 STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §§


1       Prisoners are not exempt from paying the full filing fee even when they have been
        granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 2 of 13



1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

The Court must also dismiss a complaint when the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to

raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and

citations omitted) (emphasis in original).

                                  DISCUSSION

A.    New York Police Department

      As an agency of the City of New York, the New York Police Department

(NYPD) is not an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll

actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York,

478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740

F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from

suing a municipal agency.”). Instead, any claims against the NYPD must be

brought against the City of New York. Likewise, the Ninth Precinct is not an

entity that can be sued. See, e.g., Wims v. N.Y. City Police Dep’t 52nd Precinct,

No. 10 Civ. 6128 (PKC), 2011 WL 2946369, at *6 (S.D.N.Y. July 20, 2011)

(dismissing claims against 52nd Precinct); Donaldson v. Nassau Cnty. Police

Dept. 3rd Precinct, No. 10 Civ. 1690 (JS) (ARL), 2010 WL 2976520, at *2


                                         2
         Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 3 of 13



(E.D.N.Y. July 22, 2010) (dismissing claims against Nassau County Police

Department 3rd precinct). The Court therefore dismisses Plaintiff’s claims

against the NYPD and the Ninth Precinct because they lack the capacity to be

sued.

B.      City of New York

        Because Plaintiff has been granted permission to proceed IFP, he is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process ... in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)).

        Although Rule 4(m) of the Federal Rules of Civil Procedure generally

requires that the summons and complaint be served within 90 days of the date

the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered

that a summons be issued. The Court therefore extends the time to serve until

90 days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant,




                                          3
        Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 4 of 13



the Marshals’ failure to effect service automatically constitutes ‘good cause’ for

an extension of time within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendant City of New York through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for this

defendant. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon the City of New York.

C.    John Doe Police Officers

      Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from

the district court in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In

the complaint, Plaintiff supplies sufficient information to permit the NYPD to

identify the John Doe Police Officers from the Seventh and Ninth Precincts and

Special Narcotics North who were involved in his arrest or body cavity search

on March 27, 2018. It is therefore ordered that the New York City Law

Department, which is the attorney for and agent of the City of New York, must

ascertain the identity and badge number of each John Doe whom Plaintiff

seeks to sue here and the address where the defendant may be served. The

New York City Law Department must provide this information to Plaintiff and

the Court within sixty days of the date of this order.

      Within thirty days after receiving this information, Plaintiff must file an

amended complaint with the true names of the John Doe defendants. The

amended complaint will replace, not supplement, the original complaint. An


                                         4
        Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 5 of 13



amended complaint form for Plaintiff to complete after receiving this

information is attached to this order. Once Plaintiff has filed an amended

complaint, the Court will screen it and, if necessary, issue an order directing

the Clerk of Court to complete the USM-285 forms with the addresses for the

named John Doe Defendants and deliver to the U.S. Marshals Service all

documents necessary to effect service.

      Plaintiff must notify the Court in writing if his address changes, and the

Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Court dismisses Plaintiff=s claims against the New York Police

Department and the Ninth Precinct because they lack the capacity to be sued.

      The Clerk of Court is directed to mail a copy of this order to Plaintiff,

together with an information package. The Clerk of Court is further instructed

to complete a USM-285 form with the address for the City of New York and

deliver to the U.S. Marshals Service all documents necessary to effect service

on the City of New York.

       The Clerk of Court is directed to mail a copy of this order and the

complaint to the New York City Law Department at: 100 Church Street New

York, NY 10007. An “Amended Complaint” form is attached to this order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,




                                         5
        Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 6 of 13



444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: May 11, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                   A copy of this Order was mailed by Chambers to:

                                     Mark McKinley
                                     DIN No. 18A3270
                                     Elmira Correctional Facility
                                     P.O. Box 500
                                     Elmira, NY 14902




                                         6
Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 7 of 13



         DEFENDANTS AND SERVICE ADDRESSES


    City of New York
    New York City Law Department
    100 Church Street
    New York, NY 10007
           Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 8 of 13




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 9 of 13



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 10 of 13



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 11 of 13



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 12 of 13




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-03606-KPF Document 6 Filed 05/11/20 Page 13 of 13



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
